Case 1:19-cv-01173-DDD-JPM Document 48-1 Filed 09/24/20 Page 1 of 1PagelD#: 1133

INDICTMENT

STATE OF LOUISIANA
9" JUDICIAL DISTRICT COURT
FOR THE PARISH OF RAPIDES

STATE OF LOUISIANA DOCKET no.du 5 j a OF SECTION: 3
VERSUS FILED:

KAYLA JEAN GILES COUTEE =
DOB: eae «Wap TRUE BILL)/ NO TRUE BILL

>,

er ALUN JOUIOLLL. FOREPERSON

COUNT I

 

 

 

 

On this the 27" day of August, 2019, the Grand Jury of the Parish of Rapides, charges that
on September 8, 2018, and in the Parish, District and State aforesaid, Kayla Jean Giles Coutee,
committed the second degree murder of Thomas Coutee Jr. when she had the specific intent to kill
or to inflict great bodily harm, as défined by Louisiana Revised Statute title 14°30.1; and

COUNT 2

On this the 27" day of August, 2019, the Grand Jury of the Parish of Rapides, charges that
on or between September 6, 2018 and September 8, 2018, and in the Parish, District and State
aforesaid, Kayla Jean Giles Coutee, committed the crime of obstruction of justice, as defined by
Louisiana Revised Statute title 14:130.1, when she intentionally removed and concealed a bag from
her home containing electronic evidence with the specific intent of distorting the results of any
criminal investigation or proceeding which may reasonably prove relevant to a criminal investigation
or proceeding while she had the knowledge that such act has, or reasonably may, or will affect an
actual or potential present, past, or future criminal’ proceedings; and

Contrary to the law of the State of Louisiana and against the peace and dignity of the same.

JEFF LANDRY,
LOUISIANA ATTORNEY GENERAL

“ sy. Dhuwke Hamu

Patrick D. Magee, Bar No. 29721
Director, Criminal Division
Brooke Harris, Bar No. 37717
Assistant Attorney General

ILED IN OPEN COURT
no Al {_, 20 IG

ty k: ourt

 
